COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00455-CV


THE STODDARD GROUP, LTD.                                           APPELLANT

                                          V.

MERITAGE HOMES OF TEXAS,                                            APPELLEE
LLC


                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered the parties’ “Joint Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party shall bear its own costs of the appeal, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 14, 2013

      1
       See Tex. R. App. P. 47.4.